Citation Nr: 0431272	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right hand and fingers, on 
appeal from an initial grant of service connection.

2.  Entitlement to an extraschedular rating for a right 
shoulder disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

4.  Entitlement to an effective date prior to May 26, 1995 
for the award of a 50 percent evaluation for a right shoulder 
disability.

5.  Entitlement to an effective date prior to May 26, 1995 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

In August 2000, the Board of Veterans' Appeals (Board), in 
pertinent part, denied the veteran's claim for a rating in 
excess of 20 percent for a right shoulder disability, both on 
a schedular and extraschedular basis; denied his claim for an 
initial rating in excess of 10 percent for arthritis of the 
right hand and fingers; and denied his claim for TDIU.  In 
January 2001, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.

The veteran appealed the Board's August 2000 and January 2001 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  The VA General Counsel filed motions with 
the Court in March and April 2001, asking that the Board's 
decisions be remanded for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  The Court granted the 
motions by orders dated in May and June 2001, and the 
veteran's claims were returned to the Board.

In May 2002, the Board again denied the veteran's claims.  
The veteran appealed to the Court, and in February 2003 the 
parties to the appeal filed a joint motion for remand and to 
stay further proceedings.  The parties agreed that the 
Board's May 2002 decision should be vacated, and the matter 
remanded, because the Board failed to adequately discuss the 
amended duty to notify under the VCAA and failed to address 
certain of the veteran's testimony.  The parties also agreed 
that the Board needed to address whether or not the veteran 
had been provided with an adequate medical examination.  In 
April 2003, the Court granted the motion, thereby vacating 
the Board's decision and remanding the matter for 
readjudication.

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  In May 2004, while the 
appeal was in remand status, the RO increased the rating for 
the veteran's right shoulder disability to 50 percent-the 
maximum schedular rating available for that disability, see 
38 C.F.R. § 4.71a, Diagnostic Code 5200-and granted his 
claim for TDIU.  Both awards were made effective from May 26, 
1995.  The RO confirmed and continued its prior denials of 
the veteran's remaining claims, and the case was returned to 
the Board in September 2004.

Later in September 2004, the veteran's representative 
submitted a notice of disagreement (NOD) with respect to the 
RO's May 2004 decision, challenging the effective date of the 
awards of increased compensation for the right shoulder 
disability and for TDIU.  Thus far, the record does not 
reflect that the RO has furnished a statement of the case 
(SOC) addressing those issues.  This matter is addressed in 
further detail below.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a nervous 
disorder.  The matter of his actual entitlement to service 
connection for such a disorder, the matter of his entitlement 
to a higher initial rating for arthritis of the right hand 
and fingers, and the matter of his entitlement to an 
extraschedular rating for a right shoulder disability are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., as set forth below.


FINDINGS OF FACT

1.  By a decision entered in April 1988, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The RO notified the veteran of its decision, and 
of his appellate rights, but he did not initiate an appeal 
within one year.

2.  The evidence received since the time of the April 1988 
decision includes an opinion from a physician indicating that 
the veteran has a psychiatric disorder that probably became 
manifest during his four years in the military.  This opinion 
was not of record at the time of the prior disallowance; is 
not merely cumulative or redundant of the evidence that was 
then of record; bears directly and substantially upon the 
specific matter under consideration; and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's April 1988 decision is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1987).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a nervous 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.303 (2003); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).

Here, the record shows that the RO previously denied the 
veteran's claim for service connection for a nervous 
condition in April 1988.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 19.129, 19.192 (1987).  His claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an October 2003 opinion 
from a physician indicating that the veteran has a 
psychiatric disorder that probably became manifest during his 
four years in the military.  This evidence was not of record 
at the time of the prior disallowance in April 1988; is not 
merely cumulative or redundant of the evidence that was then 
of record; bears directly and substantially upon the specific 
matter under consideration; and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  The evidence is therefore new and 
material, and the claim is reopened.  To this limited extent, 
the appeal is granted.


ORDER

The veteran's claim for service connection for a nervous 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Here, the record shows that the veteran has 
been notified of the information and evidence necessary to 
reopen his claim for service connection for a nervous 
disorder.  However, it does not appear that he has been 
explicitly informed of the information and evidence necessary 
to establish service connection.  Accordingly, a remand is 
required.

The evidence currently of record suggests that the veteran 
may have had disciplinary problems in service, and that his 
psychiatric disorder may be in the nature of a personality 
disorder.  See 38 C.F.R. §§  3.303(c), 4.9 (2004) (indicating 
that personality disorders are not considered "diseases" 
for disability compensation purposes).  On remand, the RO 
should undertake efforts to obtain the veteran's service 
personnel records and arrange to have him examined by a board 
of three psychiatrists for purposes of obtaining an opinion 
as to the nature and etiology of his condition.

When the veteran was last examined for VA purposes in March 
2004, the examiner did not report specific information as to 
whether, at the time of the clinical evaluation, the veteran 
could flex the fingers of his right hand to within two inches 
of the transverse fold of his palm.  This information is 
needed in order to properly evaluate his claim.  Another 
examination is necessary.

In October 1998, the Director of the Compensation and Pension 
Service found that the veteran was not entitled to 
extraschedular evaluation(s) for the service-connected 
disabilities of his right shoulder and hand.  See 38 C.F.R. 
§ 3.321(b)(1).  More recently, following the examination in 
March 2004, a VA physician opined that these two disabilities 
markedly interfered with the veteran's employment in his 
specific areas of training, i.e., as a pipefitter and 
accountant.  Under the circumstances, the Board finds that 
the evidence is sufficient to warrant another referral for 
extraschedular consideration.

Finally, as noted previously, although the veteran has filed 
a timely NOD with respect to the matter of the effective date 
to be assigned for the awards of increased compensation for a 
right shoulder disability and for TDIU, the record does not 
reflect that the RO has furnished him an SOC as to those 
matters.  See Introduction, supra.  That needs to be 
accomplished as well.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2003); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this remand, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should send the veteran and his 
representative a VCAA notice letter relative 
to his claim for service connection for a 
nervous disorder.  The notice must inform the 
claimant of any information and evidence not 
of record (1) that is necessary to 
substantiate his claim; (2) that VA will seek 
to provide; and (3) that he is expected to 
provide.

2.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to the disabilities 
of his right shoulder and right hand and 
fingers, and his psychiatric disorder.  He 
should also be asked to provide releases for 
any private health care providers who have 
treated him for these disabilities, and whose 
records have not already been obtained.  If 
the veteran provides appropriate releases, 
efforts should be undertaken to assist him in 
obtaining the evidence identified, following 
the procedures set out in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

3.  The RO should contact the service 
department and asked it provide a complete 
copy of the veteran's service personnel 
record.  The materials obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an examination by a Board of three 
psychiatrists.  The examiners should review 
the claims file, and should indicate in the 
examination report that the claims file has 
been reviewed.  After conducting any 
indicated testing, the examiners should offer 
an opinion as to whether the veteran has a 
psychiatric condition other than a 
personality disorder and, if so, whether any 
such disorder(s) are as likely as not (i.e., 
are 50 percent or more likely) attributable 
to the veteran's period of military service.  
A complete rationale should be provided.

5.  The RO should also schedule the veteran 
for an examination of his right hand and 
fingers.  The examiner should review the 
claims file, and should indicate in the 
examination report that the claims file has 
been reviewed.  The examiner should fully 
describe any functional deficits associated 
with the service-connected disability of the 
veteran's right hand and fingers, and should 
record the range of motion in the veteran's 
fingers, to include information as to how 
close (in inches and/or centimeters) he can 
come to flexing the tips of his digits to the 
median transverse fold of his palm; how close 
he can come to touching the thumb pad to the 
fingers, with the thumb attempting to oppose 
the fingers; and the extent, if any, to which 
extension of the index and long fingers is 
limited (in terms of degrees).  If there is 
clinical evidence of pain on any motion, the 
examiner should indicate the point at which 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, the 
examiner should render an opinion, based upon 
his or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of additional 
loss in range of motion (beyond that which is 
demonstrated clinically).  A complete 
rationale should be provided.

6.  Thereafter, the RO should refer the 
veteran's right shoulder and right 
hand/finger claims to the Under Secretary for 
Benefits or the Director of the Compensation 
and Pension Service for consideration of 
extraschedular evaluation, as set out in 
38 C.F.R. § 3.321(b)(1).  The response 
received should be associated with the claims 
file.

7.  The RO should then take adjudicatory 
action on the matter of the veteran's 
entitlement to an initial disability rating 
in excess of 10 percent for arthritis of the 
right hand and fingers; his entitlement to an 
extraschedular rating for a right shoulder 
disability; and his entitlement to service 
connection for a nervous disorder.  If any 
benefit sought remains denied, a supplemental 
SOC (SSOC) should be provided to the veteran 
and his representative.

8.  The RO should re-examine the veteran's 
claim for an earlier effective date for the 
awards of increased compensation for his 
right shoulder, and for TDIU.  If no 
preliminary action is required, or when it is 
completed, the RO should furnish the veteran 
an SOC in accordance with 38 C.F.R. § 19.29, 
unless the claims are resolved by granting 
the benefits sought on appeal or the NOD is 
withdrawn.  These two issues should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC/SSOC, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



